UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7661


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GWENDOLYN CHEEK HEDGEPETH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:03-cr-00297-HEH-1; 3:09-cv-00346-HEH)


Submitted:    December 17, 2009            Decided:   December 30, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gwendolyn Cheek Hedgepeth, Appellant Pro Se.    Stephen Wiley
Miller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gwendolyn Cheek Hedgepeth seeks to appeal the district

court’s order dismissing as successive her 28 U.S.C.A. § 2255

(West Supp. 2009) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”         28    U.S.C.      § 2253(c)(2)      (2006).        A

prisoner     satisfies       this        standard      by     demonstrating         that

reasonable    jurists      would     find      that    any     assessment      of     the

constitutional      claims    by    the    district     court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                           We have

independently reviewed the record and conclude that Hedgepeth

has not made the requisite showing.                     Accordingly, we deny a

certificate    of    appealability         and      dismiss    the    appeal.          We

dispense     with   oral     argument       because      the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED



                                           2